Citation Nr: 0418370	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  95-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for mycosis fungoides 
due to radiation or chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that decision, the RO 
denied entitlement to service connection for mycosis 
fungoides secondary to exposure to ionizing radiation, on the 
merits.  The issue was subsequently clarified, as indicated 
in the issue on page one, to include as due to radiation or 
chemical exposure.

In connection with the current claim on appeal, in the 
veteran's April 1994 application for benefits, he claimed 
service connection for a skin rash which was previously 
denied and later diagnosed as mycosis fungoides.  Even though 
the RO denied the claim for service connection for mycosis 
fungoides on the merits in the August 1994 rating decision, 
previously, the veteran had not appealed a September 1988 
rating decision with respect to a claim for a skin condition 
(now diagnosed as mycosis fungoides), and the September 1988 
rating decision therefore was final.  Regardless of the 
determination reached by the RO in August 1994, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  Therefore, the Board has 
characterized the issue accordingly.

The "new and material" issue is adjudicated in this 
decision.  The underlying issue of entitlement to service 
connection for mycosis fungoides is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a September 1988 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
skin disorder; the appellant was provided notice of the 
decision and of his appellate rights, but he did not file a 
notice of disagreement.
 
2.  Evidence added to the record since the September 1988 
rating decision that denied the appellant's claim of service 
connection for a skin disorder, was not previously submitted 
to VA decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1988 decision, which denied 
the veteran's claim of service connection for a skin 
disorder, is final with respect to that claim.  38 U.S.C. 
§ 4005 (1988); 38 C.F.R. §§ 19.129, 19.192 (1988).
 
2.  Evidence received since the September 1988 rating 
decision is new and material; the claim of entitlement to 
service connection for mycosis fungoides, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case regarding the issue of 
whether new and material has been submitted.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Also, because this 
decision effects a grant-reopening of the claim-of the 
benefit sought on appeal, appellate review may be conducted 
without prejudice to the veteran, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to further analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The Board notes, however, that during the January 
2004 hearing, the Decision Review Officer asked the veteran 
if there was "any evidence out there that you have not 
previously submitted to the board?"  (Hearing transcript at 
7).  This satisfies the requirement of 38 C.F.R. § 3.159(b).  
See Pelegrini v. Principi, No. 01944, (U.S. Vet. App. 
June 24, 2004) ("Pelegrini II").

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a February 1953 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
stomach condition, as not shown by evidence of record.  
Although contemporaneous records do not indicate that this 
was a claim with respect to a skin disorder, in his 
application for benefits from which this appeal originates, 
the veteran indicated that the February 1953 denial pertained 
to a stomach skin rash later diagnosed as mycosis fungoides.  
The record shows that the veteran was notified of the 
February 1953 rating decision and of his appellate rights.  

In a September 1988 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
skin disorder, on the basis that service medical records 
showed no complaints or treatment or findings of any skin 
condition, and that the veteran stated his first treatment 
was some four years after service.  The record shows that the 
veteran was notified of that decision and of his appellate 
rights.  

The evidence of record at the time of the September 1988 
rating decision consisted of service medical records, and a 
DD Form 214, certificate of release or discharge from active 
duty.  The veteran did not perfect an appeal with respect to 
either the February 1953 or September 1988 rating decisions, 
which therefore became final.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
April 1994 to reopen a claim for service connection for 
mycosis fungoides.  As defined by the regulation in effect at 
that time, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  At the time the veteran filed his 
application in April 1994 to reopen, there was a requirement 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991)).  However, in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), that standard was expressly rejected.  
Instead, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), reviewing the history of former 
section 38 C.F.R. § 3.156(a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of a 
complete record rather than a showing that the evidence would 
warrant a revision of a previous decision.  Id. at 1363.  

The evidence of record at the time of the September 1988 
rating decision includes service medical records.  These 
records include pre-induction reports of medical history and 
examination in September 1950, treatment records, and reports 
of medical history and examination at discharge in August 
1952.  The service medical records reflect treatment during 
service for different medical conditions.  There were no 
post-service medical records available at the time of the 
September 1988 rating decision.  None of the records at the 
time of the September 1988 rating decision contain any 
evidence indicating mycosis fungoides or a skin disorder 
generally, nor was there an opinion addressing the issue of 
whether any current mycosis fungoides was linked to service.  

The evidence associated with the claims folder since the 
September 1988 rating decision includes private medical 
records from 1982 to 1997 and VA medical records from 1987 to 
2004.  The evidence received since September 1988 also 
includes a command report regarding the 245th Tank Battalion, 
45th Infantry Division dated April 1952, a Department of 
Defense Armed Forces Institute of Pathology consultation 
report dated in June 1991, letters from the National Archives 
regarding Army unit histories dated in January and April 
1997, a May 2002 response to a request for a search for 
clinical records indicating this may be a fire related case, 
a January 2002 letter from the Department of the Army, 
Radiation Standards and Dosimetry Laboratory, published 
internet material, and the transcript of a January 2004 
hearing at the RO.  

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted and are not cumulative of evidence available prior 
to the September 1988 rating decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to the issue of whether a 
diagnosis of mycosis fungoides exists and is linked to 
service.  In particular, a March 1982 private medical report, 
a tissue report, contains a clinical diagnosis of 
parapsoriasis, rule out mycosis fungoides.  That report 
contains a pathological diagnosis which included that a 
possibility of premycotic stage of mycosis fungoides could 
not be entirely ruled out.  A May 1982 statement shows that a 
private physician was treating the veteran for chronic skin 
eruption of the groin and hips, present for more than ten 
years.  The physician stated that this condition was 
clinically consistent with parapsoriasis en plaque, which in 
some forms eventually eventuates in mycosis fungoides or 
lymphoma of the skin.

In an August 1986 statement from a private physician, that 
physician indicated that the veteran was being evaluated for 
a skin condition.  The veteran reported he first noted this 
as an asymptomatic erythematous patch in the left inguinal 
area about twenty years before.  After examination, the 
physician's clinical impression was that the veteran had 
atrophic large patch parapsoriasis, but he advised that the 
veteran should be monitored with serial biopsies.

A Department of Defense Armed Forces Institute of Pathology 
consultation report dated in June 1991 contains a diagnosis 
of skin, right axilla: mycosis fungoides.  A June 1993 VA 
pathology report contains a diagnosis of mycosis fungoides, 
biopsy, skin, left forearm.  

In a December 1996 statement, a VA physician noted that the 
veteran had been followed since 1993 and had had a diagnosis 
of mycosis fungoides (cutaneous T cell lymphoma) since the 
1980's, and that diagnosis was confirmed here.  The physician 
noted that the veteran gave a history of skin rash since the 
1950's.  The physician noted that it was frequent for 
patients with mycosis fungoides to have a history of chronic 
rash, which is often labeled the "premycotic" phase.  The 
physician also noted generally that there is epidemiologic 
evidence suggesting that "environmental exposures" may 
trigger the chronic rash of the premycotic phase which then 
later leads to the development of the lymphoma.

There are numerous other VA and private clinical records 
reflecting treatment from the 1990's through 2004 for 
different medical conditions and disorders, and containing 
evidence pertaining to the nature of the veteran's current 
mycosis fungoides. 

Lay evidence pertaining to the veteran's claimed mycosis 
fungoides and its connection to service is contained in the 
transcript of his January 2004 hearing at the RO.  

The new evidence bears directly and substantially upon the 
specific matters under consideration, and includes relevant 
evidence which addresses and provides a more complete record 
regarding the etiology of the mycosis fungoides.  The new 
evidence provides the first diagnosis of the skin related 
disorder previously claimed.  On the whole, the additional 
evidence submitted since September 1988 provides a much more 
complete record than that provided by the evidence previously 
available.  Thus, the evidence since the final decision in 
September 1988 is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
for service connection for mycosis fungoides.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for mycosis fungoides.  Having so determined, the 
veteran's claim of service connection for mycosis fungoides 
is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for mycosis 
fungoides; the appeal is granted to that extent.


REMAND

The veteran is seeking service connection for mycosis 
fungoides due to radiation or chemical exposure.  He has 
maintained that his current skin disorder resulted from 
exposure to both DDT and radiation while in service.  He 
further maintains that he has received ongoing treatment for 
his skin condition since discharge from service.

The RO has denied this claim on the merits on the basis that 
service medical records showed no findings of a skin 
disorder, and that the evidence did not establish mycosis 
fungoides was manifested to a compensable degree within one 
year of discharge from service.  The RO also found that 
service connection on the basis of exposure to ionizing 
radiation was not established as it was not established that 
the veteran was involved in a "radiation risk activity" 
during service.  See 38 C.F.R. § 3.309(d)(3)(ii)(2003).

The Board has reviewed the claims file, and determined that 
prior to its adjudication of the veteran's claim on the 
merits, additional development is necessary.

As indicated in the decision above, the record shows that 
there is a current diagnosis of mycosis fungoides.  Further, 
in the December 1996 statement by a VA physician, he noted 
that the veteran had been followed since 1993 and had had a 
diagnosis of mycosis fungoides (cutaneous T cell lymphoma) 
since the 1980's.  The physician noted that the veteran gave 
a history of skin rash since the 1950's, and that it was 
frequent for patients with mycosis fungoides to have a 
history of chronic rash, which is often labeled the 
"premycotic" phase.  The physician also noted generally 
that there was epidemiologic evidence suggesting that 
environmental exposures may trigger a chronic rash of a 
premycotic phase which then later leads to the development of 
a lymphoma.

During the veteran's January 2004 RO hearing, he testified 
that he was first treated for a condition on his feet while 
on board ship in July 1952.  While in Korea he was sprayed 
with DDT.  He developed a rash inside his feet and in the 
armpits and in the groin and stomach area.  His stomach area 
had the heaviest involvement.  The veteran also testified 
that he was exposed to radiation in Japan.  He testified that 
he was treated by VA after service in Wilkes-Barre until 
1956, but indicated that those records were affected by a 
fire and were missing. 

Because the veteran was awarded the Combat Infantryman Badge 
for service in Korea, he is a "combat veteran" whose 
testimony is given special consideration under 38 U.S.C.A. 
§ 1154(b) (West 2002).  This consideration is reflected in 
the assumptions specified in numbered paragraph 1, supra.

A contemporaneous and thorough VA examination and medical 
opinion would assist in clarifying the etiology of the 
appellant's mycosis fungoides.  Such examination and opinion 
are appropriate under 38 C.F.R. § 3.159(c)(4)(i)(2003), and 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should arrange for an 
appropriate specialized examination to 
determine the nature and etiology of the 
veteran's mycosis fungoides.  A complete 
medical history should be recorded, all 
studies deemed appropriate in the medical 
judgment of the examiner should be 
performed, and all findings should be set 
forth in detail in the examination 
report.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the veteran's condition 
(A) is the result of exposure to 
pesticides, probably DDT, in service, or 
(B) was first manifested by the reported 
symptoms in service.

In formulating this opinion, the examiner 
should accept as true the veteran's 
January 2004 testimony as to the de-
lousing and skin symptoms he experienced 
in Korea (Transcript at 3).

The rationale for any opinion should be 
included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to 
respond.

2.  If the above development does not 
permit favorable disposition of the 
claim, the RO should forward the complete 
claims folder(s) to the Under Secretary 
for Health for preparation of a radiation 
dose estimate to fulfill the requirement 
of 38 C.F.R. § 3.311(a)(2)(iii) (2003).  
If it is determined that the veteran was 
exposed to ionizing radiation as claimed, 
further processing under § 3.311(b) and 
(c) should be accomplished.

3.  Thereafter the RO should re-
adjudicate the issue of entitlement to 
service connection for mycosis fungoides, 
based on a de novo review of the record.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case, to include all 
pertinent law and regulations, and given 
the opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
February 2004 supplemental statement of 
the case, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



